Citation Nr: 1449944	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hip disability to include as secondary to the service connected osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to May 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a hearing before a Veterans' Law Judge (VLJ) in September 2012.  A transcript of the hearing is of record.  

In October 2013, the Board denied the claim for entitlement to service connection for a bilateral hip disability to include as secondary to the service connected osteoarthritis of the right knee.  The Board also decided and remanded other issues at that time.  The Veteran, however, appealed the decision to deny service connection for a bilateral hip disability to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 order, the Court remanded the case to the Board for action consistent with the parties July 2014 Joint Motion to Vacate and Remand (JMR).   

Review of the electronic file in Virtual VA reveals additional records and the representative's appellate brief of September 2014.  The Veterans Benefits Management System (VBMS) electronic file contains the JMR and other litigation material.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the July 2014 JMR, the Board finds that further development is required.  The procedural history of this case shows that in July 2003 the claim for service connection for a hip disability was denied.  The Veteran timely disagreed with that decision but a Statement of the Case was not issued.  In July 2006, he submitted a claim to reopen and the claim was denied.  He thereafter perfected an appeal.  The Board notes that at some point during this appeal this issue had been characterized in terms of reopening a previously denied claim.  It is noted, however, that finality never attached to the July 2003 rating decision.  As finality did not attach to the July 2003 rating decision, characterizing the issue as new and material is inappropriate.  Therefore, the Board has adjudicated this issue on a de novo basis as shown on the title page.  It was done that way in the vacated decision, but not with sufficient clarity according to the JMR.

Essentially, the Veteran claims he has a bilateral hip disability that is secondary to his service connected osteoarthritis of the right knee.  Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Section 3.310 was amended effective October 10, 2006, this claim was filed before the amendment.  As the amendment is restrictive, it is to be applied prospectively; it is not for application in the present claim.  As such, to warrant service connection on a secondary basis the evidence must show that the Veteran's service connected right knee disability caused and/or aggravated his bilateral hip disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In the January 2012 VA examination, the Veteran was shown to have osteopenia of the hips.  The examiner noted that osteopenia is a metabolic process and is not affected by pathological (inflammatory) process of other joints.  While the VA examiner has indicated that the Veteran's bilateral hip disability was not caused by his service connected right knee disability, the examiner did not specifically discuss whether the service connected right knee disability aggravates (permanently worsens) the bilateral hip disability.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary to afford the Veteran a new comprehensive VA examination.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine, if possible, the nature and etiology of his bilateral hip disability.  The claims folder and electronic file should be made available to the examiner for review.  The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any bilateral hip disability is attributable to service and/or was caused and/or aggravated (permanently made worse) by the service connected osteoarthritis of the right knee.  If there is no relationship between the current disability and the service connected right knee disability, that fact must be noted in the report.  A discussion of the rationale for all opinions expressed should be included in the examination report. 

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



